DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on September 13, 2022.  As directed by the amendment: claim(s) 1 have been amended, claim(s) 5 have been cancelled, and no claim(s) have been added. Thus, claims 1-4 and 6-16 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 5, filed September 13, 2022, with respect to the 35 U.S.C 112(b) of claims 1-4 and 6-16 have been fully considered and are persuasive.  The 35 U.S.C 112(b) of claims 1-4 and 6-16 has been withdrawn. 
Applicant’s arguments with respect to claims 1-4 and 6-16 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Additionally, the use of prior art Lin ‘378, as detailed below, will be utilized for the pulse duration as the amended claims do not preclude the use of prior art as being utilized to teach pulse rate range. The instant invention explicitly states that the pulse duration of about 1 microsecond can be utilized which means that it’s not exactly 1 but can be a little above and a little below this pulse duration. Furthermore, the MPEP states that it would still be obvious to utilize a prior art if it details approaching or similar ranges. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Please refer to MPEP 2144.05. Therefore, the use of qualifying prior art will continue to be utilized and the newly amended claims addressed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mordaunt (US 2015/0245947 A1) in view of Lin (5,520,679) and Lin (US 2004/0039378 A1), hereinafter Lin ‘378.
Regarding claim 1, Mordaunt discloses a device for creating an opening in the anterior lens capsule of the eye, the device comprising: a treatment laser configured to output a pulsed treatment laser beam (e.g. [0073], [0108] in some variations pulsed lasers may be use instead of continuous wave lasers); and a two-dimensional scanner on which the treatment laser beam is incident, the two dimensional scanner configured to scan the treatment laser beam in a predetermined treatment pattern in which to form a closed curve at the anterior lens capsule (e.g. Fig 19:1940 [0082]-[0083]); wherein the treatment laser beam has a peak wavelength in the range of 450 nm to 840 nm (e.g. [0045]; [0071]; 577 nm) and a spot size at the anterior lens capsule of less than or equal to 200 microns (e.g. [0079]) and a pulse energy density at the anterior lens capsule of greater than or equal 1 Joule per centimeter squared and less than or equal to 400 Joules per centimeter squared (e.g. [0075] 80 Joules per centimeter squared). Mordaunt is silent regarding the two-dimensional scanner having a programmed scan profile so that consecutive laser pulses spatially overlap each other by about 10% to about 50% to form a closed curve and the treatment laser beam comprises pulses having a full width at half maximum of greater than 1 microsecond and less than or equal to 20 milliseconds. 
However, Lin discloses an ophthalmic surgery method two-dimensional scanner having a programmed scan profile so that consecutive laser pulses spatially overlap each other by about 10% to about 50% to form a closed curve (e.g. Fig 6B-D col 12 lines 5-25 and 52-67 and col 13 lines 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Mordaunt to incorporate the teachings of Lin to have two-dimensional scanner having a programmed scan profile so that consecutive laser pulses spatially overlap each other by about 10% to about 50% to form a closed curve for the purpose of having a smooth transition of the ablation zones (e.g. Lin col 12 lines 14-17).
Furthermore, Lin ‘378 discloses a device and method for selective photocoagulation wherein the treatment laser beam comprises pulses having a full width at half maximum of greater than 1 microsecond and less than or equal to 20 milliseconds (e.g. [0023] less than 10 microseconds desirable [0029] pulse duration such as a microsecond).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Mordaunt to incorporate the teachings of Lin ‘378 wherein the treatment laser beam comprises pulses having a full width at half maximum of greater than 1 microsecond and less than or equal to 20 milliseconds for the purpose of utilizing known parameters for laser ophthalmic surgeries, specifically for thermal separation.
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Please refer to MPEP 2144.05.
Regarding claim 2, Modified Mordaunt discloses wherein the pulses have a full width at half maximum of greater than 1 microsecond and less than or equal to 500 microseconds (e.g. Lin ‘378 [0023] less than 10 microseconds desirable [0029] pulse duration such as a microsecond) and an energy density at the anterior lens capsule of greater than or equal to 1 Joule per centimeter squared and less than or equal to 100 Joules per centimeter squared (e.g. Mordaunt: [0075] 80 Joules per centimeter squared).
Regarding claim 3, Modified Mordaunt discloses wherein the pulses have a full width at half maximum of greater than 1 microsecond and less than or equal to 200 microseconds (e.g. Lin ‘378 [0023] less than 10 microseconds desirable [0029] pulse duration such as a microsecond).
Regarding claim 4, Modified Mordaunt discloses wherein the pulses have an energy density at the anterior lens capsule of greater than or equal to 1 Joule per centimeter squared and less than or equal to 100 Joules per centimeter squared (e.g. Mordaunt: [0075] 80 Joules per centimeter squared).
Regarding claim 6, Modified Mordaunt discloses wherein the treatment laser beam peak wavelength is in the range of 530 nm to 650 nm (e.g. Mordaunt [0071] 577 nm).
Regarding claim 7, Modified Mordaunt discloses wherein the treatment laser beam peak wavelength is in the range of 500 nm to 710 nm (e.g. Mordaunt [0071] 577 nm).
Regarding claim 8, Modified Mordaunt discloses wherein the treatment laser beam peak wavelength is in the range of 450 nm to 630 nm (e.g. Mordaunt [0071] 577 nm).
Regarding claim 9, Modified Mordaunt discloses wherein the treatment laser beam peak wavelength is in the range of 550 nm to 680 nm (e.g. Mordaunt [0071] 577 nm).
Regarding claim 10, Modified Mordaunt discloses wherein the biocompatible dye is or comprises Light Green dye and the treatment laser beam wavelength is in the range of 550 nm to 700 nm (e.g. Mordaunt [0071] 577 nm).
Regarding claim 11, Modified Mordaunt discloses wherein the treatment laser beam peak wavelength is in the range of 550 nm to 650 nm (e.g. Mordaunt [0071] 577 nm).
Regarding claim 12, Modified Mordaunt discloses wherein the treatment laser beam peak wavelength is in the range of 500 nm to 760 nm (e.g. Mordaunt [0071] 577 nm).
Regarding claim 13, Modified Mordaunt discloses wherein the treatment laser beam wavelength is in the range of 650 nm to 840 nm (e.g. Mordaunt [0071]).
Regarding claim 14, Modified Mordaunt discloses comprising a visualization laser outputting a visualization laser beam incident on the two dimensional scanner (e.g. [0016]-[0017]); wherein the two dimensional scanner has a programmed scan profile for a predetermined treatment visualization pattern in which the visualization laser beam is scanned to for the predetermined visualization pattern at the anterior lens capsule (e.g. [0082]; [0086]), and wherein the visualization pattern size and geometry differs from the treatment pattern and at least a portion of the visualization pattern overlies and indicates the location of desired boundaries of the opening to be created in the anterior lens capsule (e.g. [0012]; [0054]), the desired boundaries of the opening differing in location from and having a larger diameter than the closed curve of the treatment pattern (e.g. [0012]; [0054]; [0061]).
Regarding claim 15, Modified Mordaunt discloses comprising a first lens positioned before the two-dimensional scanner along the optical path of the treatment laser beam (e.g. Fig 19:1930 [0082]); and a second lens positioned after the two-dimensional scanner along the optical path of the treatment laser beam (e.g. Fig 19:1950 [0082]); wherein the first lens focuses the treatment laser beam to a first waist between the two dimensional scanner and the second lens (e.g. Fig 19:1930 [0082]); wherein the second lens focuses the treatment laser beam to a second waist at the anterior lens capsule and the treatment laser beam expands from its second waist to be defocused on the retina of the eye (e.g. Fig 19:1950 [0082]); and wherein the second lens focuses the treatment pattern to a waist between the second lens and the eye, and the treatment pattern diverges in the eye and is consequently expanded in size and area on the retina compared to its size and area at the anterior lens capsule (e.g. [0082]-[0083]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mordaunt in view of Lin and Lin ‘378 as applied to claim 1 above, and further in view of Zacharias (US 2008/0015553).
Regarding claim 16, Modified Mordaunt discloses wherein at least a portion of the virtual visualization pattern indicates desired boundaries of the opening to be created in the anterior lens capsule and thereby facilitates aligning the treatment pattern on the anterior lens capsule, the desired boundaries of the opening differing in location from the closed curve of the treatment pattern (e.g. [0012]; [0054]; [0061]; [0082]; [0086]). Modified Mordaunt is silent regarding comprising a display programmed to present a virtual visualization pattern overlaid with a view of a surgical field of the anterior lens capsule to which the treatment beam is directed.
However, Zacharias discloses a steering laser treatment system comprising a display programmed to present a virtual visualization pattern overlaid with a view of a surgical field of the anterior lens capsule to which the treatment beam is directed (e.g. Fig 11:850 [0071]; [0113]; [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Mordaunt to incorporate the teachings of Zacharias comprising a display programmed to present a virtual visualization pattern overlaid with a view of a surgical field of the anterior lens capsule to which the treatment beam is directed for the purpose of accurately directing the laser beam (e.g. [0071]; [0113]; [0118]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough
/J.F.H./Examiner, Art Unit 3792     


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792